

115 HRES 1182 IH: Designating the National Center for Coastal Resilience, a partnership among Old Dominion University, the Virginia Institute of Marine Science, and the College of William & Mary, as a national center of excellence for research in coastal flooding and recurrent flooding.
U.S. House of Representatives
2018-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 1182IN THE HOUSE OF REPRESENTATIVESDecember 19, 2018Mr. Taylor submitted the following resolution; which was referred to the Committee on Science, Space, and TechnologyRESOLUTIONDesignating the National Center for Coastal Resilience, a partnership among Old Dominion
			 University, the Virginia Institute of Marine Science, and the College of
			 William & Mary, as a national center of excellence for research in coastal flooding and recurrent flooding.
	
 Whereas universities engaged in both fundamental and applied coastal flooding research are key resources for partnerships with Federal agencies;
 Whereas Old Dominion University, the Virginia Institute of Marine Science, and the College of William & Mary represent a unique partnership of academic expertise in coastal and recurrent flooding resilience in Virginia;
 Whereas other coastal regions in the United States are vulnerable to flooding and coastal hazards, and the applied research and partnership structure developed in the Virginia 2nd Congressional District can be replicated throughout the Nation, increasing community resilience and national security;
 Whereas the universities convened State, local, regional, nonprofit, and private sector partners to develop relationships and began the process of building new strategies to respond to increasing coastal threats;
 Whereas the universities have a proven record of accomplishment and scientific and social scientific expertise in coastal flooding and are located in a natural test bed at the mouth of the Chesapeake Bay;
 Whereas the designation made by this resolution will further the ability of these university partners to collaborate with relevant Federal agencies on flood-related topics and share best practices with stakeholders in and outside the Virginia 2nd Congressional District;
 Whereas maintaining the facility and personnel readiness at bases and Federal facilities in the Virginia 2nd Congressional District, including Norfolk Naval Station and Joint Expeditionary Base Langley Eustis, which are vulnerable to flooding and coastal hazards, is essential to our Nation’s national security; and
 Whereas the universities have a history of working with Federal agencies in coastal flooding and convening stakeholders, and are legislatively designated jointly by the Commonwealth of Virginia as a provider of technical and scientific advice: Now, therefore, be it
	
 That the House of Representatives recognizes— (1)the National Center for Coastal Resilience as a partnership among Old Dominion University, the Virginia Institute of Marine Science, and the College of William & Mary; and
 (2)Old Dominion University, the Virginia Institute of Marine Science, and the College of William & Mary each as a national center of excellence for research in coastal flooding and recurrent flooding.
			